Title: From Hannah Quincy Lincoln Storer to Abigail Smith Adams, 14 March 1801
From: Storer, Hannah Quincy Lincoln
To: Adams, Abigail Smith



Boston March 14 1801—

Permit Me, dear Madam, to offer My thanks for your care of letters, from Our dear Children—and to congratulate you on your return to peace feild. I feel assured that You and Yours, will injoy a tranquility, that is Not in the power of the World to give, Or take away—I reflect with triumph that Mr Adams can adopt those pleaseing lines of Our favourite Poet—
“True Conscious honour, is to feel No Sin
He’s arm’d without, that innocent within.”
May I confess? that I feel My indignation rise against, such as have been Accessary to the displaceing, of the Man, who for such a Number of Years has Made Sacrifices beyound calculation for the promotion of his Country’s good.
I mourn that any have deni’d him, the only recompence they could bestow,–but rejoice that a Number is yet left, (And Not the least respectable)—that will even do honour to that Character they So much esteem.—And for whom their every wish, is to see Supported by the powers above. And long continu’d as a blessing to his Connections, And the delight of his friends. Among whom Suffer Me to place My first friend—and dear Madam / Your Affectionate
H Storer
PS. My Daughters join me in offers of love to Miss Smith—

